Detailed Action
This action is in response to the RCE (Request for Continued Examination) filed on April 7, 2022.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

                        Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/2022 has been entered.

Response to Arguments
	Applicant’s arguments regarding USC 103 rejection of claims 1-5, 7-11, 14-17, and 20-22 have been considered, but are not persuasive. Applicant argues that “Guo in view of Bai does not teach or suggest building a corpus of company information which includes a combination of textual information about the company and structured information about the company; using a description of companies for making a list of query entities; 
calculating a set of similar companies with respect to each company based on the list of query entities; employing a voting scheme to rank the results of the calculating; ordering a final set of the results based on the voting scheme and presenting them back to a user as a first ranked list; iteratively repeating the calculating by adding a second set of new companies and recalculating a second ranked list of recommended companies based on the updated query list’, as recited in exemplary claim 1.Guo does not teach comparing a company to a company or a recipe to a recipe, etc. Clearly, Guo is different than the claimed invention… the claimed invention is able to calculate a set of similar companies with respect to each company based on the list of query entities; Guo only teaches that profile data of an employee may be used to clarify organizational data.”
	The Office respectfully disagrees. According to Applicant’s specification, [0022]-[0027], “the invention may find a set of companies (i.e., entities) that are most similar to target description (i.e., query) of a company by evaluating text similarity between the query text and all of the companies in the search repository and obtaining a ranked list of companies. The invention may process user generated queries that describe a target company in descriptive text and/or structured attributes and normalizing the descriptive text by removing text that does not contribute to describing essential functions of the company. The invention may calculate the text similarity between the query text and all of the companies in the search repository using term frequency-inverse document frequency plus cosine similarity and measuring scores based on structured attributes in the query and derived attributes for processing the text similarity, yielding a re-ranked list of recommended companies, [0023] That is, the similarity calculations of the invention are based on an assumption that similar companies have overlapping key "words in their descriptions or that the words used in the descriptions have similar meaning (i.e. semantics). ”
	Guo teaches in Fig. 2 and [0036], [0047], [0069]and [0163], [0177], wherein data searches, web content mining, and machine learning may be used to infer and retrieve organization attributes automatically. The information extracted by the machine learning algorithm include ranking the search results. The normalization component creates a set of complete records pertaining to entities/companies, and whether some of these records overlap with other records. Multiple records pertaining to the same organization or whether they represent different organizations i.e., comparing a company to a company can be computed by a clustering/fusing mechanism. The fusion works in an iterative way.  Term Frequency-Inverse Document Frequency (TF-IDF) similarity analysis is performed on the text data.
	In addition, Bai teaches a system and method for determining a similarity between a document and a query which includes building a weight vector for each of the documents in a corpus of documents stored in memory and building a weight vector for a query which is input into a document retrieval system. A weight matrix is generated which distinguishes between relevant documents and lower ranked documents by comparing document/query tuples using a gradient step approach. A similarity score is determined between weight vectors of the query and documents in a corpus by determining a product of a document weight vector, a query weight vector and the weight matrix. Also, in Fig. 6, a weight vector for each of the documents in a corpus of documents which is built and stored in memory. In block 203, a weight vector is built for a query input into a document system. The weight vectors may include Term Frequency Inverse Document Frequency -TF-IDF weight vectors.
	Regarding independent claim 8 and 14, Applicant has not overcome the rejections. See arguments regarding same subject matter above.
	Regarding dependent claims 2-5, 7, 9-11, 15-17 and 20-22, Applicant has not overcome the rejections and they are similarly rejected.
	Further, the Examiner cites particular paragraphs and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
	
	Claims 1, 9 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Claims 1 (method), 8 (computer program product or manufacture), 14 (apparatus) and the claims dependent on these claims are directed to statutory subject matters.
Step 2A Prong One MPEP 2106.04(a)(2)(III) addresses Mental Processes.  "[M]ental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. [C]oncepts that cannot practically be performed in the human mind and.are not "mental processes"...The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation... Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. 
Step 2A, Prong One
Analyzing documents, either pre-existing or joint documentation, to generate a hierarchical structure of technical field and category of contents is a step that can be performed mentally simply be reviewing the documents and determining to which technical field the document belongs and categorizing the contents as for example relating to computers etc. 
Comparing and mapping joint and pre-existing documents based on hierarchical structures may also be performed mentally by mentally reviewing the technical field and categories assigned to either and comparing them to determine similarities.  
Generating an affinity level between the documents could be a simple as determining how similar the technical field and categories are to the documents and deciding that they are for example, the same, very different, somewhat the same, etc. As such, this step can be performed mentally.
This judicial exception, i.e., the mental process, is not integrated into a practical application. In particular, the claims only recite additional elements – “A computer-implemented similarity determination method.” These elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function amounts no more than mere instructions to apply the exception using a generic computer component. The processing environments perform a generic function of computing/processing queries. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea. 
Step 2A, Prong Two and Step 2B:
Use of a computer to receive, store and process information (analyze, compare and map, and generation) may be characterized as mere instructions to implement an abstract idea on a computer or merely using a computer as a tool to perform an abstract idea - see MPEP 2106.05(f)
Receiving and storing pre-existing documents and joint documentation data amounts to necessary data gathering - see MPEP 2106.05(g)
iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011)).
Use of blockchain technology to store incoming information from pre-existing documents and joint documentation, analyze pre-existing documents and joint documentation to create a hierarchical structure may be characterized as generally linking the use of the judicial exception to a particular technological environment or merely using blockchain technology as a tool to implement the abstract idea. Blockchain technology, or merely using blockchain technology -as a tool to implement the abstract idea.  
	Claims 1 appears to be directed to an abstract idea without reciting additional limitations that tie it to a practical application or without reciting additional limitations that amount to significantly more than the abstract idea.  One can mentally generate graph with nodes for spaces in a building as well as assets that are contained within those spaces.  Then one can also mentally associate and classify senor readings and generate relationships between spaces, assets and sensors.  The additional limitations are receiving data.  These additional limitations are mere data gathering which are insignificant extra solution activities under step 2A prong II and well understood routine and conventional under step 2B (For Berkhiemer See MPEP 2106.05(d)(II) Versata.)
Step 2A, Prong One: Mathematical Concepts
Independent claims 1, 9, and 17 are directed to generation of a graph data structure  
The BRI of “graph data structure” encompasses a math concept see for example 
https://www.tutorialspoint.com/data_structures_algorithms/graph_data_structure.htm ).  
See also wikipedia: 
A graph data structure consists of a finite (and possibly mutable) set of vertices (also called nodes or points), together with a set of unordered pairs of these vertices for an undirected graph or a set of ordered pairs for a directed graph. These pairs are known as edges (also called links or lines), and for a directed graph are also known as edges but also sometimes arrows or arcs. The vertices may be part of the graph structure, or may be external entities represented by integer indices or references.
A graph data structure may also associate to each edge some edge value, such as a symbolic label or a numeric attribute (cost, capacity, length, etc.).
In computer science, an abstract data type (ADT) is a mathematical model for data types. An abstract data type is defined by its behavior (semantics) from the point of view of a user, of the data, specifically in terms of possible values, possible operations on data of this type, and the behavior of these operations. This mathematical model contrasts with data structures, which are concrete representations of data, and are the point of view of an implementer, not a user.
Limitations include generation of spaced nodes in the data structure- nodes are vertices of a graph normally associated with a specific value
[0097] Referring now to FIG. 4, method 400 is shown for generating an entity graph, according to an exemplary embodiment... At step 402, smart configuration and commissioning system 300 may receive space data. Space data may include data describing a layout of a space. In some embodiments, the space data includes hierarchies. 
For example, the space data may describe a building having floors which have rooms, etc. The space data may take many forms. For example, the space data may include a space graph (e.g., a graph data structure describing a space, etc.), a BIM, a floorplan, a list of spaces (e.g., for a custom dictionary, etc.), a user description, and/or the like... For example, in some embodiments, the space data may include a points list indicating data points associated with spaces. 
[0098] ... In various embodiments, smart configuration and commissioning system 300 may generate spatial relationships and/or classify spaces. For example, smart configuration and commissioning system 300 may generate an edge between a node representing a building and a node representing a floor within the building, wherein the edge represents a relationship between the building and the floor (e.g., building [has Floor] floor, etc.).
Classifying sensor data based on building data and associating sensor data with asset nodes can be performed mentally assigning sensor data to a particular classification and mentally linking sensor data with asset nodes
[0022] ... In various embodiments, associating the sensor data with the one or more asset nodes includes dynamically controlling an environmental variable of the building, monitoring sensor measurements, and associating the sensor data based on the monitoring. In various embodiments, classifying the sensor data includes assigning a tag to the sensor data wherein the tag is associated with at least one of a source of the sensor data or a purpose of the sensor data. In various embodiments, the data includes string values and wherein generating the relationship includes parsing the string values to identify a semantic representation associating at least two of a space of the spaces, an asset of the assets, and a value of the classified sensor data. In various embodiments, associating the sensor data with the one or more asset nodes includes generating one or more data nodes and linking the one or more data nodes with at least one of the one or more asset nodes.
 Step 2A Prong Two and Step 2B
Use of processors to receive, generate, associate, and classify would constitute use of a generic computer used as tool to implement the abstract idea discussed above.
The step of receiving data associated with a building constitutes an insignificant extra-solution activity in the form of mere data gather, see MPEP 2106.05(g)
i. Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989);
	Claims 1, 9 and 17, taken as a whole, as an ordered combination of steps, and considering the additional elements, do not provide meaningful limitations to transform the abstract idea into a practical application that is significantly more than the abstract idea itself.
	All dependent claims have been analyzed for each of the steps stated above. Dependent claims are not patent eligible for the same reasons as applied above. As such claims 1-5, 7-11, 14-17, and 20-22 are rejected as discussed above.

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	
2.	Claims 6, 12-13, and 18-19 are cancelled. Claim 22 is New. 
Claims 1-5, 7-11, 14-17, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (US 2017/0091692 A1.) in view of Bai et al. (US 2010/0179933 A1).
Regarding claim 1, Guo discloses “A computer-implemented similarity determination method, the method comprising: building a corpus of company information which includes a combination of textual information about the company and structured information about the company; using a description of companies for making a list of query entities; calculating a set of similar companies with respect to each company based on the list of query entities; (See Fig. 2 and [0047]) (Data layer may include several databases, such as a profile database 218 for storing profile data, including both member profile data and profile data for various organizations (e.g., companies, schools, etc.). Consistent with some embodiments, when a person initially registers to become a member of the social networking service, the person will be prompted to provide some personal information, such as his or her name, age (e.g., birthdate), gender, interests, contact information, home town, address, spouse's and/or family members' names, educational background (e.g., schools, majors, matriculation and/or graduation dates, etc.), employment history, skills, professional organizations, and so on. This information is stored, for example, in the profile database 218.)

 “employing a voting scheme to rank the results of the calculating; ordering a final set of the results based on the voting scheme and presenting them back to a user as a first ranked list;” (See [0275]) (A common voting strategy is applied: votes from providers for each value of the same data item are accumulated and the value with the highest vote count is chosen as the true one.)

“iteratively repeating the calculating by adding a second set of new companies and recalculating a second ranked list of recommended companies based on the updated query list; combining the first ranked list and the second ranked into a single set of companies of a combined list while remembering which of the first ranked list and the second ranked list from which each company originated; (See [0266]-[0267], [0275]- [0276]) (The clusters and their members are taken as the input, and the most representative attribute values are selected to form a golden record. First step of data fusion involves joining a cluster with source records. For scalability, the result of clustering only produces identifications of records. In this step, the cluster members are supplemented with full organization records. The fusion works in an iterative way: starting with an a priori value for the value's vote count and the source's reputation, these two values are refined iteratively until convergence. To solve this ranking problem, a common voting strategy is applied. The vote count of a source is often a function of the reputation of the source, they proceed in an iterative fashion: the value vote count and source reputation are computed in each round until the results converge. Besides value frequency, number of supporters, and reputation of supporting data sources, advanced fusion algorithms also consider similarity among candidate values, their formats, and even inferred copying relationships among sources.)

But, Guo does not explicitly teach “and visualizing the combined list based on which original list the companies came from.”
However, Bai teaches “and visualizing the combined list based on which original list the companies came from.” (See [0010] and FIG. 2 is a block/flow diagram showing a system/method for simplifying dimensions; A method for polynomial modeling of word features, a method for half-transductive modeling, a method for sliding window mapping, and a method for flexible dimensionality for word embedding.)

But, Guo does not explicitly teach “wherein the visualizing maintains a relationship of the similarity in a high dimensional space when mapped to a lower-dimensional space by performing a dimensionality reduction of the companies in the list.”

	However. Bai teaches “wherein the visualizing maintains a relationship of the similarity in a high dimensional space when mapped to a lower-dimensional space by performing a dimensionality reduction of the companies in the list.” (Bai teaches in [0010], Bai teaches the use of Isomap, which is an equivalent nonlinear dimensionality and reduction technique as t-SNE. It is one of several widely used dimensional embedding methods such as t-SNE, which is also a nonlinear dimensionality reduction technique for embedding high-dimensional data for visualization in a low-dimensional space. Ranking is then typically achieved by measuring the distances in the embedding space Euclidean distance or product similarity. This method provides a point-to-point correspondence between the input space and the intrinsic space in which the data lie. Fig. 6 is also an example mapping with dimensionality reduction. Guo also teaches how machine learning algorithms may be used to retrieve an organization’s attributes automatically, such as claimed by the Applicant, i.e. satisfying requirements of multiple parties when searching for a company to purchase.)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Guo (inferring of attributes of organizations using a member graph.) with Bai (system and method for determining a similarity between a document and a query) in order to provide an efficient informational retrieval technology and more particularly to systems and methods for text document matching and ranking. Bai: [004]

One having ordinary skill would also be motivated to combine Guo and Bai, in view of the suggestions provided by Bai in paragraph [008], which suggests “In determining a similarity between a document and a query, we extended several ways to control the problem size, which yields not only better efficiency but also better accuracy. We also have several non-linear extensions to achieve better performance.” 

Regarding claim 2, Guo in view of Bai discloses “The computer-implemented method of claim 1, wherein each list is extended by calculating a different number of similar companies than the calculated set of similar companies as specified by the user.” (See Fig.7)

Regarding claim 3, Guo in view of Bai discloses “The computer-implemented method of claim 1, wherein the visualizing visualizes the combined list in two-dimensions or three-dimensions.” (See Bai: [010] and [0037]) (A method for flexible dimensionality for word embedding. This corresponds to embedding the query into an n-dimensional space using the mapping U.)

Regarding claim 4, Guo in view of Bai discloses “The computer-implemented method of claim 1, wherein the calculating calculates the similar companies via a word embedding technique.” (See Bai: [010], [0041]) (A method for flexible dimensionality for word embedding. Transductive embedding, wherein each document could have its own embedding vector. Fig. 2 illustrates an embedding function.)

Regarding claim 5, Guo in view of Bai discloses “The computer-implemented method of claim 1, wherein the visualizing further performs a synergy calculation to show a single company that meets a goal of multiple companies within the acquiring company.” (See Fig. 23; See also Bai: Fig. 6)

Regarding claim 7, Guo in view of Bai discloses “The computer-implemented method of claim 1, embodied in a cloud-computing environment.” (See [0293]) (The one or more processors may also operate to support performance of the relevant operations in a "cloud computing" environment or as a "software as a service" (SaaS.)

As per claim 8, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected.

As per claim 9, this claim is rejected based on rationale given above for rejected claim 2 and is similarly rejected.

As per claim 10, this claim is rejected based on rationale given above for rejected claim 3 and is similarly rejected.

As per claim 11, this claim is rejected based on rationale given above for rejected claim 4 and is similarly rejected.

As per claim 14, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected, including “A similarity determination system, said system comprising: a processor: and a memory, the memory storing instructions to cause the processor to perform:” (See Fig. 28 and [0297]) (The representative hardware layer 2804 comprises one or more processing units 2806 having associated executable instructions 2808. The executable instructions 2808 represent the executable instructions of the software architecture 2802, including implementation of the methods, modules.)

As per claim 15, this claim is rejected based on rationale given above for rejected claim 2 and is similarly rejected.

As per claim 16, this claim is rejected based on rationale given above for rejected claim 3 and is similarly rejected.

As per claim 17, this claim is rejected based on rationale given above for rejected claim 4 and is similarly rejected.

As per claim 20, this claim is rejected based on rationale given above for rejected claim 7 and is similarly rejected.

Regarding claim 21, Guo in view of Bai discloses “The computer-implemented method of claim 1, wherein a similarity search between each of the companies is compiled and expanded to calculate a similarity matrix between each list and the corpus of the company information.” (See Guo: [0182]-[0183]) (The mapper then calculates a partial similarity score contributed by each token. The reducer aggregates partial scores for record pairs. Pairs of records with similarity above a predefined threshold are identified and labeled similarity threshold. The final output format is a similarity matrix.)

	Regarding claim 22, Guo in view of Bai discloses “The computer-implemented method of claim 1, wherein the set of similar companies comprises a same entity type as each company.” [0036], [0047], [0069]and [0163], [0177], wherein data searches, web content mining, and machine learning may be used to infer and retrieve organization attributes automatically. The information extracted by the machine learning algorithm include ranking the search results. The normalization component creates a set of complete records pertaining to entities/companies, and whether some of these records overlap with other records. Multiple records pertaining to the same organization or whether they represent different organizations i.e., comparing a company to a company can be computed by a clustering/fusing mechanism. Term Frequency-Inverse Document Frequency (TF-IDF) similarity analysis is performed on the text data.









Conclusion
Any inquiry concerning this communication or earlier communications from the Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY M MCGHEE whose telephone number is (313)446-6581.  The examiner can normally be reached M-Fri 9am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRACY M MCGHEE/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154